internal_revenue_service number release date index number ----------------------------- -------------------------------------------------------- --------------------- ------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b6 plr-135547-11 date date legend --------------------------------------------------------- -------------------------------- taxpayer -------------------------------------------------- company -------------------------------------------------- developer member a member b member c member d state a state b state c state d state e state f state g state h state i date date date date date date ----------------------------------- -------------------------------------------------- ---------------------------- ----------------------------- ---------------------------------------------------- ------------- ------------ ------------------ ------------------ ------------ ------------- ------ -------- ------------- ------- ------- ------------------- -------------------------- ----------------- ------------------- plr-135547-11 ------------------ date ---------------- date ---------------------- date -------------------------- date -------------------------- lessor -------------------------------- lessor ------------------------------ lessor -------------------------------------- lessor ----------------------------------------------- lessor ------------------------------------- power plant ------------------------------------ power plant --------------------------------- power plant -------------------------------------------- power plant ---------------------------------------- power plant ---------------------------------- utility a ------------------------------------------------------------------------------------------ utility b --------------------------------------- utility c -------------------------------- utility d ------------------------------- operator ---------------------------------- operator ----------------------------------- operator ----------------------------------- manager --------------------- licensor -------- dollar_figurexx -------- dollar_figureyy --------------------- additive ----------------------- additive center ------------------------------------------------------------------------------------------ test rep ----------------------------------------------------------------------------------------- test rep ----------------------------------------------------------------------------------------- test rep ----------------------------------------------------------------------------------------- test rep ------------------------------------------------------------------------------------------ test rep ----------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ letter ------ x ---- y source region a source region b source region c source region d ----------------------------- --------------------------- --------------- ---------------------- ------------------------------------ ------------------------------------- ------------ ---------------------- plr-135547-11 source region e -------------------------- dear ------------------ this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below facts a taxpayer information taxpayer a state a corporation is a calendar_year taxpayer and employs the accrual_method of accounting for both book and tax purposes taxpayer is publicly traded and conducts a global financial services business_company is a state a limited_liability_company that is wholly owned by taxpayer company is disregarded as a separate_entity from taxpayer for federal tax purposes developer is a state a limited_liability_company that is classified as a partnership for federal tax purposes developer is owned by member a member b member c and member d the principal owners of these entities have worked and invested together in various projects since at least date some of their prior projects included the development construction and operation of synthetic_fuel production facilities and waste coal processing facilities commencing in date the principal owners of developer agreed to develop a new refined_coal business including the facilities described herein on date and date company entered into a participation_agreement with developer pursuant to which the company agreed to enter into facility lease agreements with respect to four facilities designed to produce refined_coal the four facilities are owned by lessor lessor lessor and lessor respectively each of the lessor entities is a state a limited_liability_company that is owned by an affiliate of developer the facility owned by lessor is located at power plant which is owned by utility a the facility owned by lessor is located at power plant which is owned by utility a the facility owned by lessor was constructed at power plant which is owned by utility b the facility owned by lessor was constructed at power plant which is owned by utility c the company and developer also intend to enter into a separate facility lease agreement with respect to a facility constructed by lessor at power plant which is owned by utility d in connection with each facility lease agreement the applicable lessor will assign to the company the project agreements with the applicable utility in addition plr-135547-11 the company entered into operation and maintenance agreements with operator operator and operator each of which is a state a limited_liability_company and affiliate of developer pursuant to those agreements the applicable operator will operate repair and maintain the facilities in accordance with an agreed operating plan will make arrangements to coordinate delivery of spare parts and supplies will coordinate deliveries of coal feedstock purchases and sales of refined_coal and will perform certain administrative functions in support thereof in addition the applicable operator will arrange for testing of refined_coal as described below with respect to each facility company will purchase coal feedstock from the applicable utility the coal supply agreements do not prohibit the company from purchasing feedstock coal from third parties and do not prohibit the company from purchasing more feedstock coal than the applicable utility would expect to buy from the company in the form of refined_coal the feedstock coal purchased by the company typically will be coal that the applicable utility itself purchased from third party vendors or in the case of utility b acquired from affiliates consistent with its coal specifications at each facility the company will buy feedstock coal and use the process as described below to produce refined_coal that it will sell to the applicable utility pursuant to a refined_coal sales agreement all of the refined_coal produced in the facilities is expected to be used as a fuel at the applicable power plant to produce steam for the generation of electricity however any refined_coal not purchased by the applicable utility can be sold to one or more third parties the company has no employees rather it entered into a refined_coal management services agreement with manager a state a limited_liability_company and affiliate of developer with respect to certain management responsibilities relating to the company’s refined_coal business pursuant to that agreement subject_to the provision of funds by the company and subject further to the limitations on its authority as specified in the agreement with respect to certain major decisions that require the company’s approval the manager is responsible for the operation of the facilities and the company’s refined_coal business b the refined_coal production proce sec_1 description of the process the process at issue for production of refined_coal currently employed at the facilities involves the adding of proprietary chemicals additives to feedstock coal prior to combustion the process the patent for the process is owned by licensor and is licensed to the lessors and sublicensed to the company licensor is entitled to certain per ton royalties based on production for_the_use_of its technology specifically company will make royalty payments to licensor equal to dollar_figurexx per ton of coal feedstock plr-135547-11 subjected to the process which royalties will increase to dollar_figureyy per ton of coal feedstock subjected to the process on the date specified in each license agreement test results have shown that when mixed with coal the proprietary additives result in reduced nox so2 and mercury emissions during combustion different chemicals are targeted at specific pollutants based on the characteristics of the feedstock coal burned at the power plants company has chosen a combination of additives that target the reduction of nox and mercury in the case of nox company understands that additive is believed to cause a portion of the nox to adhere to or react with the additive so that it can be captured and is not emitted in the case of mercury company understands that additive is believed to react with the elemental mercury in the feedstock coal so that it is converted into a chemical species of mercury mercury oxide that can be effectively captured by particulate control devices a by- product of the process is a valuable fly ash that can be used in a diverse array of applications in the steel mining and cement industries emissions reduction testing for purposes of determining emissions reductions under sec_45 company will arrange for pilot-scale combustion testing and will not rely on any continuous emissions monitoring system or other field testing developer engaged the research center of a prominent university the center to conduct tests on behalf of the lessors at its pilot- scale combustion test facility ctf to determine the emission reductions associated with burning the refined_coal compared to the feedstock coal center reports described below state the ctf has been extensively used to research and investigate sox and nox emissions and the transformation of toxic trace metals hg mercury as and pb during the combustion of coal and other fuels or waste materials the ctf is capable of producing gas and particulate samples that are representative of those produced in industrial- and full-scale pulverized coal pc -fired boilers for purposes of qualifying the refined_coal produced at the facility located at power plant center conducted pilot- scale combustion tests at its ctf on date on the blend of feedstock coals of the type typically burned at power plant similar tests were conducted by center at its ctf on date on the blend of feedstock coals of the type typically burned at power plant on date on the blend of feedstock coals of the type typically burned at power plant on date on the blend of feedstock coals of the type typically burned at power plant and on date on the blend of feedstock coals of the type typically burned at power plant the center reports explain that combustion gas analysis is provided by continuous emissions monitors cems at two locations the furnace exit which is used to monitor and maintain a specified excess air level for all test periods and the outlet of the particulate control device which is used to assess any air inleakage that may have occurred so that emissions of interest sampled at the back end of the system can be corrected for the dilution caused by the inleakage flue gas analyses were obtained plr-135547-11 from the duct at the outlet of the electrostatic precipitator esp flue gas mercury measurements were obtained separately by a continuous mercury monitor located at the flue gas ducting at the exit of the particulate control device center conducted a series of tests on the feedstock and refined_coal blends measuring the emissions with these devices test rep states that the test results indicate that the blend of coal and additives achieved the required reductions in both nox and total mercury emissions both determined on a lb btu basis to satisfy the requirements of at least nox reduction and at least mercury reduction test rep states that it is expected the emissions reduction reported would be achieved at full scale using the additive levels tested similar conclusions are reached by center in test rep test rep test rep and test rep tested coal power plant currently burns bituminous coals from a number of mines in source region a located in state b state c and state d the coal rank of all of the source region a coal burned at power plant is classified by the american society of testing materials astm as bituminous coal with a gross calorific value of big_number to big_number btu lb power plant currently burns bituminous coals from a number of mines in source region b located in state c state d and state e the coal rank of all of the source region b coal burned at power plant is classified by the astm as bituminous coal with a gross calorific value of big_number to big_number btu lb power plant currently burns lignite from a two mines in source region c located in state f the coal rank of all of the source region c coal burned at power plant is classified by the astm as lignite with a gross calorific value of big_number to big_number btu lb power plant currently burns coals from several mines in source region d located in state g the coal rank of approximately x of the blend of the source region d coal burned at power plant is classified by the astm at bituminous coal with a gross calorific value of big_number to big_number btu lb and the coal rank of approximately y of the blend of the source region d coal burned at power plant is classified by the astm as subbituminous coal with a gross calorific value of big_number to big_number btu lb power plant currently burns a blend of coal from several mines in source region e located in state i and lignite from several mines in source region c located in state h the coal rank of all of the source region c coal burned at power plant is classified by the astm as lignite with a gross calorific value of big_number to big_number btu lb and the coal rank of all of the source region e coal burned at power plant is classified by the astm as subbituminous coal with a gross calorific value of big_number to big_number btu lb plr-135547-11 for each of its tests center tested blends of coal that represent the range of coal blends to be used at the respective power plant the tested coal the reports issued by center state that the emission reduction requirements outlined in sec_45 for nox and mercury were satisfied when comparing the results of burning the endpoint fuels to the results of burning the feedstock coal center further reports that it analyzed the variability of fuel n2 and fuel hg contents between coals of the rank and from the source regions used at each of the power plants because nox and hg emissions are of primary concern in each case center states that it is expected that higher fuel n2 and hg contents will lead to higher emissions of both nox and hg respectively center concluded that the n2 and hg levels from the many samples tested appear typical for many of the tested coals and would not be expected to change dramatically from one shipment to another after reviewing the average levels of n2 and hg against the combustion test results center concluded that any fuel blend tested would represent the range of fuels commonly fired by the respective power plant and could be expected to achieve the required reductions the company expects to continue to operate with the blends and additive levels discussed in the center reports which would be consistent with long-term patterns for coal consumed at the power plants if so samples will be taken for redetermination testing within six months after the last emissions test satisfying the qualified_emission_reduction requirement thereafter within six months after such date another set of samples will be taken for redetermination testing in each case samples will be collected and prepared in accordance with astm guidelines for sampling coal if center is not able to deliver a written report on a redetermination test before the six month date it will deliver a letter confirming the results of its redetermination testing and will deliver the detailed written report upon completion for example letter was issued on date because center was not able to complete a detailed written report on redetermination testing for location d before the applicable six month date although the company does not currently anticipate making changes to its coal feedstock or additive levels additional testing will be conducted prior to acquiring coal feedstock from a different coal source region or of a different rank than reflected in the tested coal in the case of a change in the additive levels tests will also be run at the new minimum levels of additive as the qualified expert advises is necessary to conclude that a qualified emissions reduction will be expected for the new levels of additive rulings requested based on the foregoing taxpayer has requested that we rule as follows plr-135547-11 the refined_coal produced by using the process constitutes refined_coal within the meaning of sec_45 of the code provided that such refined_coal is produced from feedstock coal that is the same source or rank as the tested coal and provided further that the refined_coal satisfies the qualified_emission_reduction test stated in sec_45 of the code provided that the feedstock coals used to produce refined_coal during any determination_period are from the same coal source regions and of the same rank as the tested coal all feedstock coal that satisfies that criteria shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 regardless of the mine from which such feedstock coal is purchased testing by center for qualified emissions reduction as set forth in its test reports satisfies the requirements of notice_2010_54 taxpayer may rely on the pilot scale testing conducted at center to satisfy the qualified_emission_reduction test of sec_45 of the code regardless of subsequent normal fluctuations in operating conditions and emissions at the power plants law and analysis sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 of the code provides that in the case of a producer of refined_coal the credit available under sec_45 of the code for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 of the code section dollar_figure of notice_2010_54 provides that the term refined_coal means a fuel which - i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for the purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction section dollar_figure of the notice provides that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least forty percent of the emissions of either sulfur dioxide or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the plr-135547-11 feedstock coal or comparable coal predominantly available in the marketplace as of date sec_45 of the code generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date section dollar_figure of notice_2010_54 generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining and are actually applied by a taxpayer in any part of the taxpayer’s process of producing refined_coal from coal sec_613 of the code describes treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing through a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to remove free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least percent of full load and v a qualified_individual verifies the test results in a manner that satisfies the requirement of section b section of the notice provides that methods other than cems field testing may be used to determine the emission reduction the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it establishes that the method accurately measures the emission reduction that would be achieved in plr-135547-11 a boiler described in section a i and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi of the notice and b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur s or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least percent percent in the case of facilities placed_in_service after date in comparison to the s or mercury content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process b the s or mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the s and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice finally section dollar_figure of the notice provides that the certification requirement of sec_3 c of the notice is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attaches to its tax_return on which the credit is claimed a certification that contains the following a statement that the fuel will result in a qualified emissions reduction when used in the production of steam a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of the feedstock coal used in the process of producing refined_coal from feedstock coal since the emissions reduction was most recently determined or redetermined and a declaration signed by the plr-135547-11 taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete with respect to the first issue the process starts with several chemical additives being added to the feedstock coal prior to its combustion in a furnace the additives provide the chemical structure that results in the reduction of emissions of nitrogen oxide and mercury during combustion section dollar_figure of the notice provides generally that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining if performed by the mine owner or operator in the instant case the process is not a mining process further section dollar_figure of the notice clarifies sec_45 of the code and specifically provides that refined_coal includes feedstock coal mixed with additives thus additive processes that mix certain chemicals or other additives with the coal in order to achieve emissions reductions may qualify for the refined_coal production_tax_credit additionally section dollar_figure defines comparable coal as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal accordingly we conclude that the coal produced by using the process constitutes a refined_coal within the meaning of sec_45 of the code provided that the refined_coal i is produced from feedstock coal that is the same source or rank as the tested coal and ii satisfies the qualified_emission_reduction test stated in sec_45 of the code with respect to the second issue the emissions profile of the refined_coal product is compared to the emissions profile of either the feedstock coal or a comparable coal predominantly available in the marketplace as of date section dollar_figure of the notice provides that a comparable coal is defined as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal section dollar_figure provides that a determination or redetermination of a qualified emissions reduction is valid until the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination accordingly we conclude that provided that the feedstock coals during any determination_period are from the same coal source regions and of the same rank as the tested coal all feedstock coal that satisfies that criteria shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 regardless of the mine from which such feedstock coal is purchased with respect to the third issue section of the notice provides that any permissible testing method provided for in the notice can be used in emission testing for any pollutant that is a taxpayer can use different testing methods for each of nitrogen plr-135547-11 oxide sulfur dioxide or mercury provided the method used for any pollutant is a permissible method section provides that an emission test establishing a qualified_emission_reduction qualifies the refined_coal for a six-month period provided there is no change in the process for producing the refined_coal or in the source or rank of the feedstock coal therefore a taxpayer must redetermine the emission reductions to qualify for the succeeding six-month period using one or more approved methods in the instant case the company will arrange for pilot-scale combustion testing and will not rely on any continuous emissions monitoring system or other field testing which is permitted under section dollar_figure of the notice specifically the company will arrange with the center to conduct testing including redetermination testing at its ctf to determine the emissions reductions associated with burning the refined_coal product compared to the feedstock for purposes of qualifying the refined_coal produced at the facilities the center has conducted pilot-scale combustion tests at its ctf as documented in test rep test rep test rep test rep and test rep in conducting such tests the center conducted tests on the feedstock and then mixed a separate sample of the feedstock with the additives so that it could conduct tests on the refined_coal product in each of its reports the center reported that the test results indicated that the blend of coal and additives achieved the required emissions reductions if a redeterimination test is conducted before the six month anniversary date but a final report is not received before such date center provides interim results that are certified as required by notice_2010_54 and agrees to deliver a final report upon completion based on the foregoing we conclude that testing by the center for qualified emissions reductions as set forth in its test reports including interim reports satisfies the requirements of notice_2010_54 the taxpayer may establish a qualified emissions reduction through testing by the center at its combustion research facility or similar pilot-scale combustion testing facilities under notice_2010_54 regardless of subsequent normal fluctuations in operating conditions and emissions at the power plants where the refined_coal is burned no opinion is expressed regarding any other issue not specifically addressed in this ruling letter specifically no opinion is expressed whether company or taxpayer is the producer of refined_coal in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-135547-11 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
